Title: John Martin Baker to Thomas Jefferson, 14 May 1810
From: Baker, John Martin
To: Jefferson, Thomas


          
            
              Sir,
              Consulate of the United States. Palma—Island of Majorca 
                     May 14th 1810
            
            I have the Honor Most Respectfully to refer you to my last letter, dated at Cagliari the 22d of February.—
            I have now the Honor Sir, to make known to you that I arrived here with my family on the 23d ultimo—thank Providence all well— 
		   I have in my possession Sir, a Box containing articles,  
                     natural production of the Island of Sardenia, delivered to me at Cagliari by the Proffessor of the Cabinet of Natural History, which I shall have the satisfaction to forward you per the first direct eligible opportunity for the United States, with the articles you were pleased to order me to send you.
            American Trade is very dull here, and in this quarter—No American Vessel from the United States, has entered any of the Ports within my Consular district for upwards of Six weeks—I am anxiously looking out for some
			 of our Public Ships—the
			 Honorable Paul Hamilton, Secretary of the Navy, was pleased to promise me the Navy Agency of the Island of Minorca—should the Squadron not come, and I be unfortunately disappointed in this expectation, on which I have my dependance—I take the liberty Sir, to entreat, and pray You to intercede with His Excellency The President for the appointment of Consul for Tunis—which I am informed is vacant.
            Sir, a wife, and four young Children, and now in a Strange Country urge me to solicit your friendship.
            Mrs Baker and Children join me in prayers for your Health and Happiness—
            
              I have the Honor to be with the highest Respect and Gratitude Sir, Your most obedient humble Servant
              
                  
               John Martin Baker.
            
          
          
            I take the liberty Sir, to mention Tunis, or any other affrican Consulate
          
        